DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-30, 32, 34, 38 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wenzler (US 6,406,475).
Regarding claim 25, Wenzler discloses an electrosurgical instrument comprising: a first branch having a first metal part (scissor arm 14,104), the first metal part comprising: a first sealing electrode (scissor arms 12 and 14 form two electrodes for electrocoagulation, Col. 3, lines 45-46); and a first hinge bore (38); a second branch having a second metal part (12;102), the second metal part comprising a second sealing electrode (scissor arms 12 and 14 form two electrodes for electrocoagulation, Col. 3, lines 45-46); and a second hinge bore (36); and a bolt (46) arranged within the first hinge bore and second hinge bore to rotatably couple the first branch to the second branch, wherein the first hinge bore has a first plastic jacket that coats and extends through the first hinge bore to form a bearing sleeve configured to center the bolt at an axis in the first hinge bore by compensating for production tolerances in the first metal part (col. 3, lines 37-65; col 5, lines 16-67 discuss a scissor type device which comprises a metal branch with a sealing electrode at the distal end with a bore in both branches including insulating material such as plastic coating all the metal parts which would allow for it to extend through both hinge bores; additionally column 6 and figures 3A and 3b disclose the hinge bore on both branches having identical dimensions and an insulating insert 144 which in each case comprises a sleeve 112 and 114 this allows for alignment of the scissor arms as well).
Regarding claim 26, Wenzler discloses the electrosurgical instrument of claim 25, wherein the first plastic jacket is configured to insulate the first metal part from the bolt (column 5, lines 16-67).
Regarding claim 27, Wenzler discloses the electrosurgical instrument of claim 25, wherein the first plastic jacket is configured to electrically isolate the first branch from the second branch (column 5, lines 16-67).
Regarding claim 28, Wenzler discloses the electrosurgical instrument of claim 25, wherein the second sealing electrode seals tissue when operated in conjunction with the first sealing electrode (scissor arms 12 and 14 form two electrodes for electrocoagulation, Col. 3, lines 45-46).
Regarding claim 29, Wenzler discloses the electrosurgical instrument of claim 25, wherein the first and second metal parts further comprise, respectively, first and second electrode carriers coupled to the first and second sealing electrodes, respectively (view figures 1 and 3A and 3B; scissor arms 12 and 14 form two electrodes for electrocoagulation, Col. 3, lines 45-46).
Regarding claim 30, Wenzler discloses the electrosurgical instrument of claim 25, wherein the first plastic jacket further extends to cover at least a portion of the first metal part other than the first hinge bore (column 5, lines 16-67).
Regarding claim 32, Wenzler discloses the electrosurgical instrument of claim 25, wherein the first plastic jacket is arranged to improve the accuracy of the first hinge bore to thereby align the first sealing electrode and second sealing electrode (column 6, lines 1-22).
Regarding claim 34, Wenzler discloses the electrosurgical instrument of claim 25, wherein the first plastic jacket is configured to mechanically calibrate the first hinge bore (column 6, lines 1-22).
Regarding claim 38, Wenzler discloses the electrosurgical instrument of claim 25, wherein the first plastic jacket is configured to rotate with the first hinge bore exclusive of any rotation of the bolt (column 5, lines 16-67; when the arms 12/102 and 14/104 rotate the bolt would maintain its position and the insulation would rotate with the arm).
Regarding claim 40, Wenzler discloses the electrosurgical instrument of claim 25, wherein the bearing sleeve is configured to center the bolt in the first hinge bore during rotation of the bolt in the bearing sleeve (column 6, lines 1-22).

Response to Arguments
Applicant’s arguments with respect to claim(s) 25-30, 32, 34, 38 and 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As discussed in the rejection above, Wenzler discloses a device in which there is provided plastic insulating material as well as a sleeve within the hinge bore area to allow for insulation to prevent electrical shorting but to also provide for production tolerances as claimed. Wenzler anticipates the claimed electrosurgical invention.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103. The examiner can normally be reached Monday-Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.Z/Examiner, Art Unit 3794

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794